30 F.3d 126
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.DANIEL, MANN, JOHNSON & MENDENHALL and DANIEL, MANN, JOHNSON& MENDENHALL INTERNATIONAL, Plaintiffs, Appellants,v.THE ARCHITECTS COLLABORATIVE, INC., Defendant, Appellee.
No. 94-1173
United States Court of Appeals,First Circuit.
July 11, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  William G. Young, U.S. District Judge ]
Robert G. Abrams, with whom Lee P. Curtis, Joanne E. Caruso, Robert E. Leidenheimer, Jr., Howrey & Simon, A. Van C. Lanckton, and Craig and MaCauley, P.C., were on brief for appellants.
John A.D. Gilmore, with whom Carl M. Sapers and Hill & Barlow were on brief for appellee.
D.Mass.
DISMISSED AND REMANDED.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
This appeal from a district court order denying appellants' motion for a preliminary injunction against the continuation of arbitration proceedings before the American Arbitration Association ("AAA") is dismissed as moot,  see McLane v. Mercedes-Benz of No. Am., 3 F.3d 522, 524 (1st Cir. 1993), due to the issuance, on June 15, 1994, of an arbitral award in the AAA proceedings sought to be enjoined by appellants.  Accordingly, the appeal is summarily dismissed, see Loc.  R. 27.1, with costs to appellee, and the case is remanded to the district court for further proceedings.


2
SO ORDERED.